DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-9 and 18-21) in the reply filed on 9/6/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walters et al. (WO 2004/004705).
	With regards to instant claim 1, Walters teaches an effervescent product as a tablet (see pg. 3, para 4, as required by instant claims 1 and 3) that is dissolved in a liquid i.e., water (see same) and will inherently have a density to break apart as required by instant claim 1) in a powder (see under background) and the product is a beverage (as required by instant claim 6, see Example 4). Walters also teach that the product is a single dose (see abstract) in a single sachet (see pg. 4, as required by instant claim 5).

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Walters et al. (WO 2004/004705).
With regards to instant claim 1, Walters teaches an effervescent product as a tablet (see pg. 3, para 4, as required by instant claims 1 and 3) that is dissolved in a liquid i.e., water (see same) and will inherently have a density to break apart as required by instant claim 1) in a powder (see under background) and the product is a beverage (as required by instant claim 6, see Example 4). Walters also teach that the product is a single dose (see abstract) in a single sachet (see pg. 4, as required by instant claim 5).
With regards to instant claims 2 and 4 because Walters teaches the effervescent can be in a bulk and can be used in a single sachet is an obvious variation of the forms the product comes in because Walters makes it obvious to teach , a single tablet, single sachet, a beverage and therefore obvious to have it as a bulk in a single packet (which is equivalent to a sachet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (WO 2004/004705) in view of Muranishi et al. (US 2008/0050500) and Samir (Si 20119)
Walters is applied here as it relates to claims 1-6 above.
 However, may have  may have additives such as  Walters fails to teach the effervescent supplement comprises plurality of additives which facilitates the dispersion of hemp or cannabis into a liquid. Nonetheless Walters does teach the effervescent comprises lubricants, sweeteners (see pg. 1,  and 5, as required by instant claim 8). Walters also teaches the addition of medicines derived from plant (see pg. 33)
	Muranishi teaches carbonated beverages (see abstract) that may comprise additive such as hemp (see 0017) and may also comprise cannabis (see 0017) as required by instant claims 7 and 19-21.
	Samir et al. teaches beverages comprising cannabis and hemp.
It would have been obvious to one of ordinary skill in the art to expand the teaching of Walter incorporating Muranishi and Samir with a reasonable expectation of success because Walter teaches that extract from plants can be added to the powdered beverage and both Muranishi and Samir teaches the addition of hemp or cannabis to the beverage. One would have expected the powdered effervescent beverage with the additives such as hemp and cannabis to have the same density when dissolved in liquid with or without stirring as the combination of references made it obvious to do so and would have resulted in the claimed invention at the time the invention was filed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 – 9 and 18-21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 17, 20-21 of U.S. Patent Application No. 16630647. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to supplement powder with a density such that it breaks apart when in liquid and may contain cannabis. 
       Both applications recite using the same compositions and/or derivatives thereof.  
In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        10/12/22